Exhibit 10.1

Second Curve Capital, LLC

405 Lexington Avenue, 52nd Floor

New York, New York 10174

December 18, 2007

CompuCredit Corporation

Five Concourse Parkway, Suite 400

Atlanta, Georgia 30328

Gentlemen:

This letter confirms the agreement between parties set forth on Exhibit A hereto
(each, a “Seller” and collectively, the “Sellers”) and CompuCredit Corporation
(“CompuCredit”), pursuant to which the Sellers have agreed to sell to
CompuCredit an aggregate of 1,000,000 shares (the “Shares”) of CompuCredit
common stock at a price of $9.34 per share.

The sale of the Shares shall be consummated by December 20, 2007, through the
transfer of the Shares to CompuCredit’s account at Merrill Lynch, no. 706-07M51,
or through transfers as otherwise agreed between the parties, and,
simultaneously, the transfer, through a single or several wire transfers, of an
aggregate of $9,340,000, to account(s) as instructed by the Seller.

Each Seller severally represents and warrants to CompuCredit that (1) it has the
power and authority to sell the Shares to CompuCredit, (2) upon transfer of the
Shares to CompuCredit’s Merrill Lynch account, CompuCredit shall have full and
marketable title to the Shares, free and clear of any liens, claims or other
encumbrances, (3) the Seller is solvent and will not be rendered insolvent by
the sale of the Shares to CompuCredit, (4) the sale of the Shares to CompuCredit
does not require it to obtain the consent of any person or entity (including,
without limitation, any court or government agency, regulatory authority or
self-regulating organization) or materially violate its organizational documents
or any agreements to which the Seller is a party, and (5) this agreement is
enforceable in accordance with its terms against the Seller, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

CompuCredit represents and warrants to the Sellers that (1) it has the power and
authority to purchase the Shares, (2) the purchase of the Shares does not
require it to obtain the consent of any person or entity (including, without
limitation, any court or government agency, regulatory authority or
self-regulating organization) or materially violate its organizational documents
or any agreements to which CompuCredit is a party, and (3) this agreement is
enforceable in accordance with its terms against CompuCredit, except as such
enforceability may be limited by: (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally; and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).



--------------------------------------------------------------------------------

December 18, 2007

Page 2

 

Each Seller acknowledges that CompuCredit’s management has answered all
questions that it has had of CompuCredit’s management and that it has been
provided access to all materials requested by it (collectively, the
“Information”). Each Seller further acknowledges that it is fully satisfied with
the Information and desires to sell the Shares. Each Seller further acknowledges
that it is a sophisticated investor and has the ability to assess the merits of
the sale of the Shares to CompuCredit.

Notwithstanding anything to the contrary, to the extent that CompuCredit
determines that the stock repurchase is a material transaction, it hereby
covenants and agrees to file an 8-K with the U.S. Securities and Exchange
Commission disclosing this transaction within one day following consummation of
the transaction.

If the foregoing accurately reflects the agreements that we have reached, please
sign a copy of this letter and return it to us.

 

Second Curve Opportunity Fund, LP By: Second Curve Management, LLC, its General
Partner By:  

/s/ Thomas K. Brown

Name:     Thomas K. Brown Title:     Managing Member



--------------------------------------------------------------------------------

December 18, 2007

Page 3

 

Second Curve Opportunity Fund II, LP By: Second Curve Management, LLC, its
General Partner By:  

/s/ Thomas K. Brown

Name:     Thomas K. Brown Title:     Managing Member Second Curve Vision Fund,
LP By: Second Curve Management, LLC, its General Partner By:  

/s/ Thomas K. Brown

Name:     Thomas K. Brown Title:     Managing Member Second Curve Opportunity
Fund International, Ltd. By:  

/s/ Stephen D. Krug

Name:     Stephen D. Krug Title:     Director Second Curve Vision Fund
International, Ltd. By:  

/s/ Stephen D. Krug

Name:     Stephen D. Krug Title:     Director

Agreed to:

CompuCredit Corporation

 

By:  

/s/ Richard W. Gilbert

Name:   Richard W. Gilbert Title:   Vice Chairman



--------------------------------------------------------------------------------

December 18, 2007

Page 4

 

EXHIBIT A

SELLERS

 

Seller

   No. of Shares    Purchase Price

Second Curve Opportunity Fund, LP

   561,000    $ 5,239,740

Second Curve Opportunity Fund II, LP

   12,000    $ 112,080

Second Curve Opportunity Fund International, Ltd.

   177,000    $ 1,653,180

Second Curve Vision Fund, LP

   167,000    $ 1,559,780

Second Curve Vision Fund International, Ltd.

   83,000    $ 775,220            

Total

   1,000,000    $ 9,340,000